Citation Nr: 0329130	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to asthma, claimed as secondary to service-
connected hayfever.

2.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome.

3.  Entitlement to a rating in excess of 20 percent for 
cystitis.

4.  Entitlement to a compensable rating for hayfever with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
March 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the claims on appeal.  After a careful review of the record, 
the Board concludes that due process mandates that the claims 
be remanded.

In addition, at an April 2003 hearing before the Board and in 
additional correspondence, the veteran has suggested new 
claims for post traumatic stress disorder, diabetes, a total 
disability rating, cardiovascular disease, acid reflux, and 
hemorrhoids.  If she desires to raise any of these issues, 
she should do so with specificity at the RO.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  Particularly, the RO 
must notify the appellant as to what 
evidence or information is needed to 
support her claims, what evidence VA will 
develop, and what evidence she must 
furnish.  If she identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Please specifically ask the veteran 
for the address and dates of treatment 
from Steve Cohen, M.D., a private 
allergist, and obtain those records if 
the information is forthcoming.  

3.  Please obtain outpatient treatment 
records since March 2000 related to the 
claims on appeal from the VA Medical 
Center (VAMC) in Memphis, Tennessee.

4.  Obtain any VA Vocational 
Rehabilitation files which may have been 
created for the veteran.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of her 
service-connected irritable bowel 
syndrome.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining her, the 
examiner should identify the signs and 
symptoms associated with the veteran's 
irritable bowel syndrome.  It would be of 
assistance to the Board for the examiner 
to discuss the relationship, if any, 
between the veteran's irritable bowel 
syndrome and acid reflux. 

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of her 
service-connected cystitis.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining her, the 
examiner should address the following:

?	Identify the nature and extent of 
the veteran's cystitis.
?	Specifically address whether the 
veteran's signs and symptoms include 
a daytime voiding interval less than 
one hour or awakening to void five 
or more times per night.

7.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of her 
service-connected hayfever.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining her, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's hayfever.
?	Specifically address whether the 
veteran's signs and symptoms include 
polyps or a greater than 50 percent 
obstruction of her nasal passages on 
both sides or a complete obstruction 
on one side.

8.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

